1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8
9
10   DEVIN S. DAVIS,                                 )   Case No.: 1:19-cv-01310-LJO-SAB (PC)
                                                     )
11                  Plaintiff,                       )
                                                     )   ORDER STRIKING PLAINTIFF’S
12          v.                                           SECOND AMENDED COMPLAINT FILED
                                                     )   ON NOVEMBER 18, 2019
                                                     )
13   R. PEREZ,
                                                     )   [ECF No. 14]
                    Defendant.                       )
14
                                                     )
15                                                   )

16          Plaintiff Devin S. Davis is appearing pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18          On November 7, 2019, the Court issued Findings and Recommendations recommending that

19   the action be dismissed for failure to state a cognizable claim for relief. (ECF No. 14.)

20          On November 18, 2019, Plaintiff submitted a second amended complaint which is identical to

21   the first amended complaint, except for additional information regarding exhaustion of the

22   administrative remedies which is not relevant to the analysis of the merits of his claims. The Court

23   cannot discern the purpose of the filing of the second amended complaint as it is not responsive to the

24   pending Findings and Recommendations which recommend dismissal for failure to state a cognizable

25   claim for relief. If Plaintiff is intending to amend the complaint, such request must comply with Rule

26   ///

27   ///

28   ///

                                                         1
1    15 of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 15(a). In addition, Plaintiff is advised

2    that any objection to the Findings and Recommendations issued on November 7, 2019, is due on or

3    before December 2, 2019. Accordingly, Plaintiff’s second amended complaint is STRICKEN from

4    the record.

5
6    IT IS SO ORDERED.

7    Dated:    November 21, 2019
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
